Citation Nr: 1010586	
Decision Date: 03/19/10    Archive Date: 03/31/10

DOCKET NO.  08-12 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability (TDIU 
rating).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Fussell, Counsel




INTRODUCTION

The Veteran had active service from August 1945 to April 1947 
and from January 1953 to July 1954.  

This matter comes before the Board of Veterans' Appeals 
(Board) from 
An October 2007 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, which granted an increase from a 30 percent 
disability rating for the Veteran's service-connected 
recurrent pneumonia to 60 percent, effective June 25, 2007 
(date of receipt of the Veteran's claim for an increased 
rating).  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Board remanded this case in September 2008 and again in 
July 2009.  The case has now been returned for appellate 
consideration.  


FINDINGS OF FACT

1.  The Veteran's only service-connected disorder is 
recurrent pneumonia, rated 60 percent disabling. 

2.  The Veteran has 12 years of education, work experience as 
car dealer, and he last worked in 1989. 

3.  The Veteran's service-connected disability does not 
preclude him from securing or following a substantially 
gainful occupation.  




CONCLUSION OF LAW

The criteria for a TDIU rating are not met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159. 

Duty to Notify

When a complete or substantially complete application for 
benefits is received, VA will notify the claimant of: (1) any 
information and medical or lay evidence needed to 
substantiate the claim, and (2) what portion thereof VA will 
obtain, and (3) what portion the claimant is to provide.  38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b); see Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009).  The VCAA notice was 
intended to be provided before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

A review of the record shows the Veteran was provided with 
pre-adjudication VCAA notice as to the claim for a TDIU 
rating by RO letter, dated in July 2007, prior to the October 
2007 rating decision which is appealed.  He was notified of 
the evidence needed to substantiate the TDIU claim of service 
connection, namely, evidence of the inability to obtain or 
maintain a substantially gainful occupation due to service-
connected disability.  He was also notified that VA would 
obtain service records, VA records, and records from other 
Federal agencies, and that he could submit private medical 
records or authorize VA to obtaining private medical records 
on his behalf.  He was also notified of how the VA determined 
disability ratings and effective dates.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006). 

As for content of the VCAA notice, the documents 
substantially comply with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence), of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); and, of Pelegrini, supra (38 
C.F.R. § 3.159 notice); and of Dingess v. Nicholson, 19 Vet. 
App. 473 (2006), aff'd Hartman v. Nicholson, 483 F.3d 1311, 
2007 WL 1016989 (C.A. Fed. 2007).  

Duty to Assist

As required by 38 U.S.C.A. § 5103A, VA has made reasonable 
efforts to identify and obtain relevant records in support of 
the claim.  The Veteran declined the opportunity to testify 
in support of his claim.  

The RO has obtained the Veteran's service treatment records 
and VA outpatient treatment records.  He was afforded VA 
rating examinations as to the severity of his service-
connected disability.  Also, because VA examination in August 
2007 did not contain an opinion as to the impact of the 
Veteran's service-connected disability upon his ability to 
secure or follow substantially gainful employment, the case 
was remanded for an additional examination for that purpose.  
Because the subsequent examination in November 2008 also did 
not contain such an opinion, the case was remanded once again 
for that purpose.  The following examination, in September 
2009, did yield the requested opinion.  Accordingly, there 
has been full compliance with the Board remands of 2008 and 
2009.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment 
v. West, 13 Vet. App. 141 (1999); D'Aries v. Peake, 22 Vet. 
App. 97 (2008). 

There is no indication that the Veteran has received any 
private treatment and, so, no such records are on file.  He 
has not identified any additionally available evidence for 
consideration in his appeal, e.g., the existence of records 
in conjunction with any claim for Social Security 
Administration disability benefits.  

As there is no indication that the Veteran was unaware of 
what was needed for claim substantiation nor any indication 
of the existence of additional evidence for claim 
substantiation, the Board concludes that there has been full 
VCAA compliance.  

Background

In the Veteran's VA Form 21-8940, Application for Increased 
Compensation Based on Unemployability, in August 2007 he 
reported that he had last worked and had become too disabled 
to work in 1989.  In response to questions as to what his 
occupation was in the year that he had earned the most, he 
stated "unknown."  He reported that he had left his last 
job or self-employment because of his disability.  He did not 
report having tried to find employment since he had become 
too disabled to work.  He did not report his level of 
education.  In the Veteran's VA Form 21-8940, Application for 
Increased Compensation Based on Unemployability, in November 
2008 he additionally reported that the most he had earned was 
$14,000 in one year, in 1973, as a self-car dealer.  He had 
four years of high school education.  He further reported 
that he had shortness of breath and was unable to walk or 
stand for long periods of time.  

A November 2007 VA outpatient treatment (VAOPT) record shows 
that the Veteran was less ambulatory due to lumbar and 
thoracic spine problems.  He had multiple compression 
fractures and probable osteoporosis.  The spine problem was 
the major limitation in his activities.  He also had a 
history of a cerebrovascular accident.  

On VA pulmonary examination in August 2007 the Veteran's 
claim file was not available.  He reported having chronic 
bronchitis and, on occasions, exacerbations of pneumonia.  He 
also reported having night sweats.  He had lost 30 pounds in 
the last five years.  He complained of an occasional cough, 
which was worse at night but typically was non-productive.  
He was not currently receiving treatment for his pulmonary 
condition.  He had not had any episodes of pneumonia since 
his last VA examination in 2005.  Previously he had smoked 
cigarettes for approximately 50 years.  On physical 
examination he had coarse breath sounds, bilaterally, without 
frank wheezes or rales.  He had a regular rate and rhythm of 
his heart without any rubs, gallops or murmurs.  His 
peripheral pulses were 2+.  Pulmonary function testing in 
July 2007 revealed his forced vital capacity (FVC) was 43.8 
percent of predicted.  His Forced Expiratory Volume after one 
second (FEV1) was 44.9 percent of predicted.  The ratio of 
his FEV1 and FVC (FEV1/FVC) was 76 percent.  After 
bronchodilators his FVC was 51.8 percent of predicted, his 
FEV1 was 45.5 percent of predicted, and the ratio of his FEV1 
and FVC was 65 percent.  The interpretation was that he had a 
restrictive ventilatory defect.   The diagnosis was chronic 
bronchitis.  

The Veteran was admitted for VA hospitalization in January 
2008 due to complaints of weakness and having had dizzy 
spells for six weeks.  

A January 2008 VAOPT record shows that the Veteran's 
diagnoses were anemia of chronic disease, orthostatic 
hypotension - drug induced, Parkinson's disease, a history of 
nephrolithiasis, prostate cancer, and hypertension.  Another 
VAOPT record in January 2008 reflects that his Parkinson's 
disease was worsening.  Yet another January 2008 VAOPT record 
shows that the Veteran was noted to be functionally impaired 
in ambulation due to collective medical problems of residuals 
of a right-sided cerebrovascular accident, Parkinson's 
disease, vertigo, osteoporosis with (vertebral) compression 
fractures, and carpal tunnel syndrome (CTS).  A March 2008 
VAOPT record shows that the Veteran's wife requested a letter 
from VA pulmonary service stating that the Veteran was unable 
to work because of his lung condition.  It was discussed with 
her that it was rather odd to have to write a letter stating 
why an 80 year old man could not work but she was informed 
that the pulmonary service did not determine service-
connected pension.  

On VA examination in November 2008 the Veteran's claim file 
was available for review.  He complained of disabling and 
increasing shortness of breath.  He and his wife reported 
that he had been hospitalized twice in the last year for 
pneumonia.  Reportedly, this was fairly typical.  He had had 
recurrent upper respiratory tract infections and pneumonia.  
He had quit smoking about 10 years ago.  He now used a 
wheelchair to get around because of his extreme shortness of 
breath.  However, on further questioning he also stated that 
he had degenerative joint disease which contributed to his 
inability to walk long distances.  He was currently retired.  
His shortness of breath affected his activities of daily 
living.  His wife helped him almost all the time, even with 
minimal physically exerting activities due to his shortness 
of breath.  

On physical examination the Veteran did not arise from his 
wheelchair.  He appeared somewhat frail.  His lungs were 
clear throughout but the lung sounds were distant, especially 
at the bases.  There were no rhonchi and there was no 
wheezing.  He had a regular rate and rhythm of his heart 
without murmurs, rubs or gallops.  More recent pulmonary 
function testing revealed that his FEV was now 0.98, when one 
year ago it was 1.54.  Post-bronchodilators it was 1.35.  
FEV1 to FVC was now 72 percent, whereas it was 76 percent one 
year ago.  Post-bronchodilators it was 84 percent.  His FVC 
was now 1.36, whereas it was 2.02 one year ago, and post-
bronchodilators it was 1.61.  Also, an echocardiogram 
approximately one year ago revealed an injection fraction of 
56 percent.  The impression from the pulmonary function tests 
was decreased total lung capacity with moderate restrictive 
disease.  His diffusion capacity of the lung for carbon 
monoxide by the single breath method (DLCO (SB)) was 
moderately reduced with improvement after bronchodilators.  
The diagnosis was chronic bronchitis and recurrent upper 
respiratory tract infections.  

In January 2009 the November 2008 VA examiner reported that 
upon review of the claim file, there was no change in any of 
the information reflected in the original examination report.  

On VA examination in September 2009, by another VA examiner, 
the Veteran's claim file was reviewed.  The Veteran reported 
having had at least two hospitalizations in 2008 for 
pneumonia but none in 2009.  He related having a frequent and 
productive cough with copious amounts of phlegm.  During the 
examination he was observed to have minimal shortness of 
breath.  He was in a wheelchair and stated that he could only 
walk for about 1/2 block.  He had retired due to his age.  
Based solely upon his symptom and signs of respiratory 
complaint, a sedentary occupation was not affected by his 
condition, and neither were his activities of daily living.  
The medications which he took were listed.  

On physical examination the Veteran had a regular sinus 
rhythm of the heart without murmurs, rubs or gallops.  There 
were no rhonchi at the bases of his lungs and there was no 
wheezing or rales.  His chest was clear to percussion and 
auscultation.  He had normal breath sounds.  There was no 
ankle edema and his peripheral pulses were 2+, bilaterally.  

The results of pulmonary function tests in July 2007 and 
November 2008 were reviewed.  A July 2008 chest X-ray 
revealed a possible small upper lobe infiltrate on the left 
but the lung bases were clear.  A September 2009 chest X-ray 
revealed senescent cardiovascular changes, prominent hila, 
and extensive bilateral pulmonary inflammatory lung disease 
without acute changes and no interval changes.  The diagnosis 
was chronic bronchitis and recurrent upper respiratory tract 
infections.  

The examiner's opinion was that not considering the Veteran's 
age, problems connected with his age, and other disease 
processes that were present in the Veteran, based solely on 
the signs and symptoms of the respiratory condition, a 
sedentary occupation should not be affected by the 
respiratory condition and neither were the activities of 
daily living.  

TDIU Rating

Without regard to advancing age or impairment due to 
nonservice-connected disabilities, if the schedular rating is 
less than total, a total disability evaluation can be 
assigned based on individual unemployability if a veteran is 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disability(ies), provided 
that he has one service- connected disability rated at 60 
percent or higher; or two or more service-connected 
disabilities, with one disability rated at 40 percent or 
higher and the combined rating is 70 percent or higher.  The 
existence or degree of nonservice-connected disabilities will 
be disregarded if the above-stated percentage requirements 
are met and the evaluator determines that the service-
connected disabilities render him incapable of substantial 
gainful employment.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) 
(2009).  In exceptional circumstances, where a veteran does 
not meet the aforementioned percentage requirements, a total 
rating may nonetheless be assigned upon a showing that the 
individual is unable to obtain or retain substantially 
gainful employment.  38 C.F.R. § 4.16(b).  

In evaluating total disability, full consideration must be 
given to unusual physical or mental effects in individual 
cases, to peculiar effects of occupational activities, to 
defects in physical or mental endowment preventing the usual 
amount of success in overcoming the handicap of disability 
and to the effects of combinations of disability.  38 C.F.R. 
§ 4.15 (2009). 

If a veteran's service-connected disabilities meet the 
percentage requirements of 38 C.F.R. § 4.16(a), and the 
evidence of record indicates that he is unable to maintain 
substantially gainful employment due to his service-connected 
disabilities, his claim for a TDIU cannot be denied in the 
absence of medical evidence showing that he is capable of 
substantially gainful employment.  See Friscia v. Brown, 7 
Vet. App. 294 (1994).  

Analysis

The Veteran's only service-connected disorder is recurrent 
pneumonia, rated 60 percent disabling.  

The Board is cognizant of the significant severity of the 
Veteran's service-connected pulmonary disorder, which is 
recognized by his 60 percent disability rating.  The Veteran 
would have difficulty performing any heavy manual labor, and 
while he has not had any employment history in clerical or 
office work, the fact remains that he had 12 years of 
education.  Further, while he has reported that he no longer 
works at his last job because of his service-connected 
disorder, the record shows that he no longer works due to 
both his age and due the combined effect of service-connected 
and nonservice-connected disabilities.  Indeed, VAOPT records 
confirm that he is functionally impaired in ambulation due to 
collective medical problems of residuals of a right-sided 
cerebrovascular accident, Parkinson's disease, vertigo, 
osteoporosis with (vertebral) compression fractures, and 
carpal tunnel syndrome (CTS).  

The only medical opinion on file addressing the Veteran's 
ability to engage in substantially gainful employment is that 
rendered at the time of the September 2009 VA examination.  
At that time the examiner's opinion was that the Veteran was 
not precluded from sedentary employment and, given his level 
of education and irrespective of his age, this is certainly 
within his reach.  This is in keeping with the VAOPT 
notations that the primary impairment as to the Veteran's 
ability to walk is his nonservice-connected degenerative 
joint disease of the spine, coupled with his worsening 
Parkinson's disease.  

The Board acknowledges that at the Veteran's current age of 
82 and the severity of all of his disabilities, both service-
connected and nonservice-connected, he is clearly unable to 
obtain or retain substantially gainful employment.  However, 
this is not the standard by which entitlement to a TDIU 
rating is determined.  Rather, the impact of the Veteran's 
age may not be consider nor may the impact of his multiple 
nonservice-connected disabilities.  

Taken as a whole, the evidence shows that the Veteran, 
considering only impairment from the service-connected 
pulmonary disorder, retains substantial functional abilities 
and despite the significant pulmonary impairment, he is not 
shown to be incapable of substantially gainful employment due 
solely to his service-connected recurrent pneumonia.  

In sum, the Board concludes that the Veteran is capable of 
substantially gainful employment despite the incapacitating 
effects of his service-connected disability.  Accordingly a 
TDIU is not warranted.  

This being the case, the claim must be denied because the 
preponderance of the evidence is unfavorable.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  






ORDER

The claim for a TDIU rating is denied.  



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


